Citation Nr: 1517470	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right foot disorder with hallux valgus deformity.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to claimed right and left foot disabilities.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2011 decision denied entitlement to service connection for a right foot disorder with hallux valgus deformity and for diabetes.  The March 2012 decision denied entitlement to service connection for flat foot of the left foot and a TDIU.

In November 2013 correspondence, the Veteran withdrew his request to appear at a hearing before the Board.

The issues of entitlement to service connection for right and left foot disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and probative evidence of record fails to establish that diabetes mellitus was initially manifested during service or within one year after separation from service, or that diabetes mellitus is related to active service. 





CONCLUSION OF LAW

The criteria for establishing service connection for diabetes are not met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In November 2010, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, records from the Social Security Administration (SSA), and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to that claim because information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to obtain an examination and medical opinion).  Specifically, as explained below, the Veteran's service records do not reflect any foreign service; his service treatment records do not show symptoms, diagnosis, or treatment for diabetes mellitus; and post-service treatment records reflect that diabetes mellitus was diagnosed in September 2009, more than 36 years after separation from service.  Therefore, a VA examination is not warranted.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the diabetes mellitus issue in appellate status.
Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, service treatment records were silent for complaints, diagnosis, or treatment for diabetes.  In a December 1971 pre-induction report of medical history, the Veteran left blank the "yes," "no," and "don't know" responses to indicate whether he currently or ever had frequent urination or sugar or albumin in his urine.  He also left blank every other symptom listed in that column of symptoms except for two symptoms for which he responded, "yes."  Based on his affirmative response to two symptoms, the Board reasonably concludes based on his omissions regarding other symptoms on the list that he identified not having any of the other symptoms listed in that column, including frequent urination and sugar or albumin in his urine.  On pre-induction examination the same day, urinalysis was reported as negative and his endocrine system was reported as normal on clinical evaluation.  

On separation examination in March 1973, urinalysis was again reported as negative and the endocrine system was reported as normal.  In a May 1973 statement, he denied any change in his medical condition since his separation examination.

The Veteran's DD Form 214 reflects that he had no foreign service, nor does he assert that he had any foreign service or that he was ever exposed to an herbicide agent.  Thus, consideration of diabetes mellitus on the basis of exposure to an herbicide agent is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran's claim for service connection for diabetes was received in November 2010.  He indicated that his disability began in January 2009 and that he received VA treatment.

Post-service VA treatment records reflect that the Veteran established care in September 2009; he denied any history of diabetes.  Glucose testing revealed diabetes and he was started on insulin.  During a September 2009 nutrition consultation for weight reduction, he indicated that he did not know he had diabetes until earlier in the month.  The assessment was newly diagnosed diabetes mellitus, placed on insulin.  Subsequent treatment records reflect ongoing evaluation and treatment for diabetes mellitus.

Records received from the Social Security Administration (SSA) in September 2011 reflect that the Veteran filed a claim for SSA disability benefits in 2010 on the basis of numerous alleged disabilities, including type 2 diabetes mellitus.  He indicated that he was laid off from his job in a mail room in September 2008.  An SSA Disability and Transmittal letter indicated that the Veteran was not disabled for SSA purposes.

Having carefully considered the evidence of record, the Board finds that service connection is not warranted for diabetes mellitus.  Considering service connection for diabetes mellitus under the provisions pertaining to chronic diseases outlined at 38 C.F.R. § 38 C .F.R. §§ 3.307(a)(3) and 3.309(a), the Board finds that the claim must be denied because the Veteran's diabetes mellitus was first manifested and diagnosed more than 36 years after separation from service, and the medical evidence of record does not establish any continuity of diabetes mellitus symptomatology from separation from service until the 2009 diagnosis.  The Veteran told a VA treatment provider upon establishing care that he did not have a history of diabetes and he told a VA registered dietician that he did not know he had diabetes until his recent diagnosis in September 2009.  Moreover, the Veteran himself has not asserted that his claimed diabetes mellitus disability manifested to a compensable degree within one year of separation from service.

The Board has also considered the claim on a direct basis, but finds that service connection for diabetes mellitus is not warranted.  Again, the Veteran's service treatment records do not reflect complaints, signs or symptoms, or diagnosis of diabetes mellitus and the Veteran does not contend that his diabetes mellitus began during service or within one year of separation from service.  Instead, his diabetes mellitus was diagnosed in 2009.

In conclusion, the Veteran does not contend that his diabetes mellitus began in service or within one year of separation from service, and the medical evidence of record similarly does not support such a contention.  His service records do not reflect service in the Republic of Vietnam, nor has he asserted that his diabetes mellitus is due to exposure to an herbicide agent.  Accordingly, service connection for diabetes mellitus is not warranted on any basis.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for diabetes mellitus.


ORDER

Entitlement to service connection for diabetes is denied.


REMAND

The Board has reviewed the evidence of record in its entirety and finds that an additional VA examination and medical opinion are required.  Specifically, an opinion is required to address the Veteran's report in February 1973 of pain under the ball of both feet and his belief that his "feet were growing crooked" and whether the current bilateral hallux abducto valgus with bunion diagnosed in October 2009 and/or degenerative changes of the first metatarsophalangeal joints (seen on x-ray examination in September 2009) are related to the Veteran's February 1973 complaints and observations, or to his remote report on VA examination in March 2012 of wearing tight boots during service.

Prior to the examination, the AOJ should obtain ongoing VA treatment records.

The Veteran's TDIU claim remains intertwined with the claim for service connection for right and left foot disorders, which is the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await adjudication of the increased rating claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Tampa VA Medical Center (VAMC) and related clinics dating since May 2011 and all x-ray reports pertinent to the feet dating since September 2009.

2.  After the above development has been completed, arrange for a VA examination with a podiatrist.  The purpose of the examination is to determine whether any hallux abducto valgus with bunion, degenerative changes of the first metatarsophalangeal joints bilaterally, or other right or left foot disorder was incurred in service or otherwise related to complaints of foot problems during service.  The claims folder, including any records stored in the electronic file, must be made available to the examiner prior to the examination for review.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.

Following a review of the claims file and examination, the podiatrist should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right or left foot disorder, including hallux abducto valgus with bunion and/or degenerative changes of the first metatarsophalangeal joints, had its onset in service or is otherwise related to military service.

A detailed rationale must be provided for the conclusions.  In rendering an opinion, the podiatrist is directed to address the Veteran's February 1973 complaints of pain on the ball of his feet and his perception that his "feet were growing crooked," as well as his credible post-service account during a March 2012 VA examination of wearing tight-fitting boots during military service.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for right and left foot disorders and entitlement to a TDIU.  If any benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


